             Case 1:20-cv-06516-VM Document 45 Filed 09/15/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MONDAIRE JONES, et al.,

                                   Plaintiffs,
                                                                 No. 20 Civ. 6516 (VM)
                   - against -

 UNITED STATES POSTAL SERVICE, et al.,                           DECLARATION OF
                                                                 STEVEN J. KOCHEVAR
                                   Defendants.



        Steven J. Kochevar, pursuant to the provisions of 28 U.S.C. § 1746, declares, under

penalty of perjury, as follows:

        1.      I am an Assistant United States Attorney in the office of Audrey Strauss, Acting

United States Attorney for the Southern District of New York, attorney for defendants the United

States Postal Service, Louis DeJoy, as Postmaster General of the United States Postal Service,

and Donald J. Trump, as President of the United States. I am one of the attorneys assigned to the

defense of this matter.

        2.      I submit this declaration in support of Defendants’ opposition to Plaintiffs’

motion for a preliminary injunction.

        3.      Attached hereto as Exhibit 1 is a true and correct copy of performance data for the

United States Postal Service, as provided to this Office by the United States Postal Service. I

provided this data to counsel for Plaintiffs in this matter by electronic mail on September 12,

2020.

        I declare under penalty of perjury that the foregoing is true and correct.


Dated: New York, New York
       September 15, 2020


                                                  1
Case 1:20-cv-06516-VM Document 45 Filed 09/15/20 Page 2 of 2




                                 /s/ Steven J. Kochevar
                                 Steven J. Kochevar
                                 Assistant United States Attorney
                                 86 Chambers Street, Third Floor
                                 New York, NY 10007
                                 T: (212) 637-2715
                                 F: (212) 637-2717
                                 steven.kochevar@usdoj.gov




                             2
